Order filed August 24, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00072-CV
                                    ____________

                        GIOVANNY LAGUAN, Appellant

                                          V.

  WILMINGTON TRUST, N.A., NOT IN ITS INDIVIDUAL CAPACITY,
     BUT SOLELY AS TRUSTEE FOR MFRA TRUST 2014-2, Appellee


                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 20-CCV-068157

                                      ORDER

      Appellant Giovanny Laguan filed a notice of appeal. At all times during this
appeal appellant has proceeded pro se. Appellant filed a motion to extend time to
file his brief wherein he represents that the brief will be filed on behalf of himself
and Robert E. Dubose Jr., the defendant in the underlying proceeding. Dubose has
not filed a notice of appeal and is, therefore, not a party to this appeal. See Tex. R.
App. P. 25.1(c). Moreover, a pro se litigant is not authorized to represent another
pro se litigant. See Tex. Gov’t Code Ann. § 81.101.

      Accordingly, we grant appellant’s motion in part, to extend time to file his
appellant’s brief until September 23, 2021, and deny the motion in part regarding
the remainder of the relief appellant requests.

                                   PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.